Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of ___________, 2009,
between Mass Hysteria Entertainment Company, Inc., a Nevada corporation (the
“Corporation”), and Daniel Grodnik (the “Employee”).
 
Introduction
 
The Corporation wishes to retain the services of the Employee and the Employee
wishes to be employed by the Corporation, on the terms and conditions set forth
in this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
1. Employment.  The Employee and the Corporation hereby agree upon the terms and
conditions of employment  hereinafter set forth.
 
2. Term.  The term of this Agreement shall commence on the date hereof and
continue until ____________, 2014 (the “Term”), unless sooner terminated as
herein provided including termination under any of the subsections described in
paragraph 9, 10 or 11.
 
3. Duties.  The Employee shall serve as Chief Executive Officer of the
Corporation, in which capacities he shall be responsible for directing the
operations and strategy of the Corporation and its subsidiaries and such other
duties consistent with such position as the Board of Directors of the
Corporation (the “Board”) shall determine from time to time.  Without limiting
the foregoing, the Employee shall consult with the Board with respect to
determining the Corporation’s business strategies.  The Employee shall receive
no additional compensation for any services rendered as a Director in the event
he is simultaneously employed by the Corporation and serving as a director of
the Corporation. Employee will also serve as temporary Chief Financial Officer
until such officer is located and engaged.
 
4. Compensation.
 
(a) Salary.  For all services rendered by the Employee pursuant to this
Agreement, during the term of this Agreement the Corporation shall pay the
Employee a salary at the annual rate of $360,000,  (which amount shall be
automatically increased by ten percent (10%) when and if the
Corporation’s  revenues, based on the trailing twelve months on a pro forma
basis, exceed $1,000,000)  during the term of this Agreement.  The Board in its
sole discretion may further increase said salary from time to time.  Payments
hereunder shall be made at the same frequency as payments made to other
employees of the Corporation.  In exercising such discretion, the Board of
Directors shall, not less than once each year, assess the Employee’s performance
relative to performance criteria discussed by the Board with the Employee and
adopted by the Board at the beginning of such year.
 
(b) Bonus.   At any time, at the sole discretion of the Board, the Corporation
may grant to the Employee a bonus in such amount and in such form, as it deems
appropriate.  In addition, the Employee will earn a bonus as follows:  two
percent (2%) of the gross worldwide theatrical box office sales (as reported by
Daily Variety) on each theatrically released Mass Hysteria motion picture.
 
(c) Equity.   The Employee shall be granted an employee stock option to purchase
common stock in an amount equal to 20,000,000 shares at an exercise price of
$0.07 per share.  The options shall vest equally over a 5 year period (4,000,000
shares per year).  Each series of options  shall survive for 24 months following
vesting, and may be exercised all or in part by employee, and each shall include
a “cashless feature.”.
 
 
1

--------------------------------------------------------------------------------

 
(d) Addition Allowance.  The Employee shall be also entitled to a payment of
seventy five thousand dollars ($75,000) in the event that the Corporation
produces any film during the Term with a budget of greater than $2,000,000 and
less than $5,000,000 and shall be entitled to a payment of one hundred thousand
dollars ($100,000) in the event that the Corporation produces any film during
the Term with a budget of greater than $5,000,000.  Such allowance shall be paid
no later than three (3) months following the release of the branded Mass
Hysteria movie.  This additional allowance is only paid on theatrically released
branded Mass Hysteria movies.
 
5. Full Time; Best Efforts.  During the term of this Agreement, the Employee
shall use his best efforts to promote the interests of the Corporation and shall
devote his full time and efforts to its business and affairs.  The Employee
shall not engage in any other activity that could reasonably be expected to
interfere with the performance of his duties, responsibilities and services
hereunder.
 
6. Expenses.  The Employee is authorized to incur reasonable expenses for
promoting the business of the Corporation, including expenses for entertainment,
travel and similar items.  The Corporation will reimburse the Employee for
appropriate expenses upon the Employee’s presentation of an itemized account of
such expenditures.  The Corporation shall at all times retain access to the
records maintained by Employee relative to reimbursable expenses.
 
7. Benefits.  During the Term of this Agreement, the Employee shall be entitled
to, and the Corporation shall provide the following benefits in addition to
those specified in Section 4:
 
(a) Vacation.  The Employee shall be entitled to four (4) weeks paid vacation in
each twelve (12) month period during the Term. Vacation may be taken at such
time(s) as the Employee may determine provided that such vacation does not
interfere with the Corporation’s business operations. The Employee must use his
vacation in any event by December 31 of the year next following the year in
which the vacation accrues or such vacation time shall expire.  The Employee
shall not be entitled to compensation for unused vacation except that, upon
termination of his employment, the Corporation shall pay to the Employee for all
of his accrued, unexpired vacation time.  The Employee shall have his vacations
paid for, provided that such vacation not exceed $15,000.
 
(b) Health Insurance.  At any time, the Corporation may,  at the sole discretion
of the Board, pay for the Employee’s health and medical insurance consistent
with those provided to other key employees of the Corporation through the Term
of this Agreement.
 
(c) Life Insurance.  At any time  during the Term of this Agreement, the
Corporation may,  at the sole discretion of the Board, pay for the Employee’s
personal life insurance coverage up to a maximum amount of $2,500,000 per year.
 
(d) D&O Liability Insurance.  At any time  during the Term of this Agreement,
the Corporation may,  at the sole discretion of the Board,  maintain in effect
directors’ and officers’ liability insurance covering the Employee, with
coverage reasonably satisfactory to the Employee.
 
(e) Car Allowance.   During the second year to the fifth year of this Agreement,
the Corporation will provide to the Employee a car allowance of $1,000 each
month during the Term of this Agreement and shall pay such car allowance not
less frequently than monthly. Except as provided in Section 6 above, the
Employee shall be responsible for insurance, maintenance, gas and all other
items of operation for the car.
 
 
2

--------------------------------------------------------------------------------

 
(f) Pension and Retirement Benefits.  At any time during the Term of this
Agreement, the Corporation may,  and at the sole discretion of the Board,
contribute an amount equal to ten percent (10%) of the Employee’s annual salary
to a qualified retirement account either set up by the Corporation or by the
Employee.
 
(g) Other Benefits. The Corporation shall provide to the Employee the same
benefits it makes available to other key employees of the Corporation.
 
8. Disclosure of Information.  The Employee recognizes and acknowledges that the
Corporation’s trade secrets and all other confidential and proprietary
information of a business, financial or other nature, including without
limitation, lists of the Corporation’s actual and prospective customers, as they
exist from time to time (collectively, the “Confidential Information”), are a
valuable and unique asset of the Corporation and therefore agrees that he will
not, either during or after the term of his employment, disclose any
Confidential Information concerning the Corporation and/or its subsidiaries, to
any person, firm, corporation, association or other entity, for any reason
whatsoever, unless previously authorized to do so by the Corporation’s
Board.  It is understood that the term “Confidential Information” shall not
include any information that has entered or enters the public domain through no
fault of the Employee.  The Employee shall not make any use whatsoever, directly
or indirectly, of the Confidential Information, except as required in connection
with the performance of his duties for the Corporation.  For the purpose of
enforcing this provision, the Corporation may resort to any remedy available to
it under the law.
 
9. Disability and Death.  In the event that Employee is absent from employment
by reason of illness or other incapacity by which Employee is unable to perform
the essential functions of his position for more than six (6) consecutive months
during the term of this Agreement or if the Employee dies during the term of
this Agreement , the Corporation may  terminate this Agreement and  the
Corporation shall pay to the Employee’s estate in a lump sum within 90 days  an
amount equal to 100% of the Employee’s annual salary rate then payable to the
Employee pursuant to paragraph 4(a) of this Agreement.
 
10. Termination.  The Corporation shall have the right, on written notice to the
Employee, by action of its Board to terminate the Employee’s employment
immediately at any time for cause .  For purposes of this Agreement, “cause”
shall mean (i) conviction of a crime involving dishonesty or (ii) willfully
engaging in conduct materially injurious to the Corporation or (iii) the
material breach of this Agreement or any other agreement between the Employee
and the Corporation, which material breach has not been cured by Employee within
ten days after Employee’s receipt of written notice from the Corporation of such
material breach.  Employee shall not be required to mitigate the amount of any
payment provided for in this paragraph 10 by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
paragraph 12 be reduced by any compensation earned by Employee as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by Employee to the Corporation or otherwise.  In the
event of termination of this Agreement for cause (including death or
disability), the Corporation shall have no further obligation to make any
payments or provide any benefits hereunder, with the exception of any Medical
coverage that was provided during the Employee’s employment.  Such Medical
coverage shall continue for such period of time equal to the time the Employee
worked at the Corporation, but in no event shall the Medical coverage be
discontinued less than one-year after the termination of said Employee.
 
 
3

--------------------------------------------------------------------------------

 
11. Change in Control.
 
(a)           In the event that (i) the duties and responsibilities of Employee
are at any time significantly changed (by diminution, increase or other
significant alteration) from the duties and responsibilities presently exercised
by him or (ii) there is a “Change in Control” (as hereinafter defined) of the
Corporation, Employee may at his election, at any time within one year after
either of such events, terminate this Agreement with 60 days prior written
notice and Employee shall be entitled to the following compensation, in lieu of
the other compensation and bonuses provided herein:
 
(i)           The Corporation shall pay as severance pay to Employee, no later
than the thirtieth day following the effective date of termination, a lump-sum
payment equal to Five Million Dollars ($5,000,000).
 
(ii)           All the shares of common stock of the Corporation issued
hereunder shall become freely-traded after a 90-day period from the effective
date of the Change of Control, in accordance with Rule 144, promulgated under
the Securities Act of 1933, as amended. The Company will accept reasonable legal
opinion from any law firm with respect to the removal of the restricted legend
of such shares.
 
(iii)           For an eighteen (18) month period after such termination, the
Corporation shall arrange to provide the Employee with life, disability, and
accident and group health insurance benefits substantially similar to those that
Employee was receiving immediately prior to the termination
 
(b)           Employee shall not be required to mitigate the amount of any
payment provided for in this paragraph 11 by seeking other employment or
otherwise.
 
(c)           For purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred if (i) any “person” or group of  “persons” (as the term
“person” is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934) (other than persons (A) holding equity interests or (B) with whom the
Corporation has entered into definitive agreements regarding the purchase of
equity interests, as of the first day of the term date of this Agreement and
their affiliates, and other than the Employee) becomes the beneficial owner,
directly or indirectly, of securities of the Corporation representing 50% or
more of the combined voting power of the then outstanding securities of the
Corporation; (ii) during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board of Directors, and any new
director whose election or nomination was approved by the directors in office
who either were directors at the beginning of the period or whose election or
nomination was previously so approved, cease for any reason to constitute at
least a majority thereof; or (iii) the stockholders of the Corporation approve a
merger or consolidation of the Corporation with any other entity, other than a
merger or consolidation which would result in the voting securities of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation.
 
12. Enforceability, etc.  This Agreement shall be interpreted in such a manner
as to be effective and valid under applicable law, but if any provision hereof
shall be prohibited or invalid under any such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating or nullifying the remainder of such provision or any other
provisions of this Agreement.  If any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, such provisions shall be
construed by limiting and reducing it so as to be enforceable to the maximum
extent permitted by applicable law.
 
 
4

--------------------------------------------------------------------------------

 
13. Notices.  Any notice or other communication given pursuant to this Agreement
shall be in writing and shall be personally delivered, sent by overnight courier
or express mail, or mailed by first class certified or registered mail, postage
prepaid, return receipt requested to the parties at their respective addresses
set forth on the signature page hereof, or to such other address as the parties
shall have designated by notice to the other parties.
 
14. Waiver.  The waiver by either party of a breach of any provision of this
Agreement by the other shall not operate or be construed as a waiver of any
subsequent breach.
 
15. Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the Corporation, its successors and assigns, and the Employee, his
heirs and legal representatives.
 
16. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof.  It may be changed only
by an agreement in writing signed by the party against whom enforcement of any
waiver, change, modification, extension or discharge is sought.  This Agreement
shall be construed in accordance with and governed by the laws of the State of
Texas without giving effect to principles of conflicts of laws.  Any disputes
shall be resolved in accordance with the rules of the American Arbitration
Association . This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
MASS HYSTERIA ENTERTAINMENT COMPANY, INC.




By:____________________________________________                                                                           
Name: Daniel Grodnik
Title: Chairman of the Board of Director




EMPLOYEE

 
By: ___________________________________________
Daniel Grodnik
 
 
5
 
 
 

